        Case: 3:18-cv-01031-jdp Document #: 144 Filed: 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ADONNIS CONNER,

        Plaintiff,
                                                     Case No. 18-cv-1031-jdp
   v.

RANDALL BOUZEK, JOHN DOE
(PHYSICAL THERAPY), CHERYL
JEANPIERRE, ANN YORK, CHRYSTAL
MELI (f/k/a CHRYSTAL MARCHANT),
ANGELIA KROLL, RYAN KUEPPER,
ANTHONY AHWORTH, and
D. RANSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             4/22/2021
        Peter Oppeneer, Clerk of Court                        Date
